Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Zachary Weirsma on 10/1/21.

The application has been amended as follows: 

In claim 6 p. 4 after the third line from the bottom which ends “…C6-C10-aryloxy,” enter and add the following phrase: “wherein at least one of R1 and R2 represents C1-C16-alkyl, C2-C16-alkenyl, C2-C16 

In claim 6 p.4, starting at the second line from the bottom, delete “selected form the group consisting of a polyether polyol, a polyester polyol, and a mixture thereof” and in its place put “a polyether polyol produced from an epoxide”

In claim 6 p.5 line 1 after “7%” add “to 12%”

In claim 6 p.5 line 3 after “halogen-free” enter and add “wherein the phosphorus-comprising polyol has an OH-functionality of from 2 to 4 and a molecular weight of from 100 to 700 g/mol;
wherein the phosphorus-comprising polyol is flame retardant”

Throughout the claims, replace “phosphorous” with “phosphorus” in every instance. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment 8/2/21 to claim 1 overcomes the previously applied art US 3321555 by Lutz et al. Lutz is the closest prior art, but Lutz does not describe the new requirement for at least one of R1 and R2. As applicant states, Lutz requires a limited selection of phosphate groups. 
Other close yet inapplicable art includes US 4450280 by Pawloski, which recites phosphorus-containing polyether polyols. However, these are not halogen-free (col 3 ln 70-col 4 ln 1), which is a requirement of claim 1. 
The claims as submitted recite “phosphorous”, ending in “-ous”, several times. The correct spelling is “phosphorus”, as is occasionally recited (e.g. claim 2 ln 2).  The word ending in “-ous” is an adjective, not a noun. See attached published correspondence “Phosphorus: time for us to oust bad spelling” by Hairston in Nature, attached.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Rejoinder
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/19/17 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 6-14, as amended above, require all of the components of allowable claim 1. They are allowable for the same reason as recited above for claim 1. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA W ROSEBACH whose telephone number is (571)270-7154. The examiner can normally be reached 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 5712721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                                        


/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766